Cooke, J.
Appeal from a decision of the .Unemployment Insurance. Appeal Board, filed July 5, 1968, disqualifying claimant from unemployment insurance benefits on the ground that he was not available for employment. The record includes substantial evidence to support the board’s finding that claimant’s limited and restricted efforts have imposed such an obstacle to his employability as to render him unavailable for employment, the question of whether a claimant’s efforts to secure employment are sufficiently diligent to satisfy the statutory requirement of availability being a question of fact to be determined by the board and to be sustained if rendered upon substantial evidence (Matter of Forsyth [Catherwood], 31 A D 2d 707; Matter of Zammiello [Catherwood], 30 A D 2d 597; Matter of Knobloah [Catherwood], 28 A D 2d 765, 766). Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Green-bl'ott and Cooke, JJ., concur in memorandum by Cooke, J.